By the Court :
—It is plain that the paper offered, is not the best evidence of which the nature of the case admits; for, if the original was produced, it might be proved to be in the hand-writing of a proper officer; or the contrary might be made to appear. We cannot, indeed, consider it as a regular office paper. The survey is not returned into the Secretary’s office, as the express words of the warrant enjoins; nor does it, in any way, appear, that it was made by an authorised person.
The evidence must, therefore, be rejected.